 

Exhibit 10.1

SUBLEASE

This Sublease is made as of February 16, 2017, by and between Vendavo, Inc., a
Delaware corporation (“Sublandlord”), and MobileIron, Inc., a Delaware
corporation (“Subtenant”).

 

RECITALS

 

A.  Middlefield Road Joint Venture (“Master Landlord”), as lessor, and
Sublandlord, as lessee, entered into that certain written Triple Net Lease dated
February 10, 2011 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated January 21, 2015 (the “First Amendment”), a copy of the
Original Lease and the First Amendment is attached hereto as Exhibit
A (collectively, the "Master Lease"), covering the premises described in the
Master Lease (the "Master Premises") in that certain building located at 401 E.
Middlefield Road, Mountain View, California (the "Building"). Capitalized terms
used in this Sublease but not defined herein shall have the meanings given them
in the Master Lease.

 

B.  Subtenant desires to sublet from Sublandlord the entire Master Premises,
described as approximately 34,905 rentable square feet as shown on Exhibit B
hereto (the “Sublease Premises”) and Sublandlord desires to sublease the
Sublease Premises to Subtenant on the terms, covenants and conditions contained
in this Sublease.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises of the parties hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant agree as follows:

 

1. SUBLEASE.

Upon and subject to the terms, covenants and conditions hereinafter set forth,
Sublandlord hereby leases to Subtenant and Subtenant hereby subleases from
Sublandlord the Sublease Premises.

 

2. TERM; POSSESSION.

2.1 Commencement Date.  Subject to Section 2.4 below, the “Commencement Date” of
this Sublease shall be the later to occur of (a) the date on which the Master
Landlord consents in writing to this Sublease as described in Section 3 below or
(b) June 1, 2017.  Sublandlord shall deliver exclusive possession of the
Sublease Premises to Subtenant on the Commencement Date (subject to receipt of
the executed Landlord’s consent), in

 

 

--------------------------------------------------------------------------------

 

 

broom-clean and “AS-IS” condition, subject to Sublandlord’s obligations set
forth in Section 9 below. Sublandlord and Subtenant shall enter into a
Commencement Date Agreement substantially in the form of Exhibit C attached
hereto confirming the Commencement Date promptly following the Commencement
Date; provided, however, that either party’s failure to execute such an
agreement shall not affect their rights or obligations under this Sublease.

2.2 Rent Commencement Date.  Subtenant shall commence paying rent for the
Sublease Premises on the later of (the “Rent Commencement Date”) (i) the
Commencement Date, and (ii) the sixteenth (16th) day after Sublandlord has
delivered early access to the Sublease Premises to Subtenant (as provided in
Section 2.4 below), but in no event sooner than the date by which Sublandlord
has delivered exclusive possession of the Sublease Premises to Subtenant;
provided, however, Subtenant’s obligation to pay Base Rent and Operating
Expenses (as defined below) for the first full calendar month following the Rent
Commencement Date shall be abated, as set forth in Section 4 below.

2.3 Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall terminate on June 30, 2020 (the “Expiration Date”),
unless sooner terminated pursuant to any provision hereof. 

2.4 Early Access.  Subject to receipt of the Master Landlord’s consent referred
to in Section 3 below, during the fifteen (15) day period prior to the date
Sublandlord delivers exclusive possession of the Sublease Premises to Subtenant,
Subtenant shall be allowed non-exclusive access to the Sublease
Premises.  During such period, Subtenant shall comply with all of the applicable
terms of this Sublease (including without limitation, Subtenant’s insurance and
indemnity obligations, but specifically excluding Subtenant’s obligation to pay
Base Rent and Additional Rent).  Prior to accessing the Sublease Premises and as
a condition precedent to Sublandlord’s grant of access, Subtenant shall have
delivered to Sublandlord Base Rent and estimated Operating Expenses for the
second month following the Rent Commencement Date, the Security Deposit required
pursuant to this Sublease and provide to Sublandlord evidence of the insurance
required pursuant to this Sublease and the Master Lease.  Such early access
shall be for the sole purpose of installing furniture, fixtures and equipment
and for the construction of Subtenant’s improvements or “fit-up.”  If Subtenant
begins operation of its business within the Sublease Premises prior to June 1,
2017, the Commencement Date and Rent Commencement Date shall be accelerated to
the date that Subtenant begins operation of its business.  If through no fault
of Subtenant and provided Master Landlord has given its written consent to this
Sublease (and has not elected to recapture the Sublease Premises) and still
Sublandlord fails to deliver exclusive possession of the Sublease Premises to
Subtenant on or before June 15, 2017, then, in addition to Subtenant’s rent
abatement rights under Section 2.2 above, Subtenant shall be entitled to one (1)
additional day of abated Base Rent for each day that Sublandlord’s delivery of
exclusive possession of the Sublease Premises to Subtenant is delayed beyond
June 15, 2017.  If through no fault of Subtenant and provided Master Landlord
has given its written consent to this Sublease (and has not elected to recapture
the Sublease Premises) and still Sublandlord fails to deliver exclusive
possession of the Sublease Premises to Subtenant on or before July 1, 2017,
then, Subtenant may terminate this Sublease at any time after July 1, 2017 and
before August 1, 2017 by giving Sublandlord ten (10) days prior written notice
to terminate, in which case this Sublease shall terminate on the day following
the last day of

 

 

--------------------------------------------------------------------------------

 

 

the ten (10)-day notice period (unless Sublandlord delivers exclusive possession
of the Sublease Premises to Subtenant during such ten (10)-day period).  If
Subtenant does not give such ten (10) day prior written notice between July 1,
2017 and August 1, 2017, then Subtenant’s termination right set forth in this
Section 2.4 shall be null and void and of no further force and effect.

3. MASTER LANDLORD’S CONSENT.

This Sublease is not and shall not be effective unless and until Master Landlord
shall have delivered to Sublandlord Master Landlord’s written consent to this
Sublease in accordance with the provisions of Section 26 of the Original Lease.
If Master Landlord fails to consent to this Sublease within thirty (30) days
after the date of this Sublease, either party may terminate this Sublease, by
giving the other party ten (10) days’ prior written notice thereof, in which
case this Sublease shall terminate on the day following the last day of the ten
(10)-day notice period (unless Master Landlord’s consent is obtained during such
ten (10)-day period), in which event Sublandlord shall promptly return to
Subtenant all monies and deposits paid by Subtenant to Sublandlord under this
Sublease, whereupon neither party shall have any obligations to the other party
under this Sublease.  Sublandlord shall submit its request for Master Landlord’s
written consent to this Sublease promptly after the date of this Sublease, and
Sublandlord and Subtenant shall cooperate reasonably in providing any
information or documentation that Master Landlord may reasonably request in
connection with Master Landlord’s approval of this Sublease.  Sublandlord shall
be solely responsible for all costs and fees payable to Master Landlord under
the Master Lease in connection with Master Landlord’s review and approval of
this Sublease.

 

4. BASE RENT.

Commencing on the Rent Commencement Date and throughout the Term, Subtenant
agrees to pay Sublandlord as base rent (“Base Rent”) for the Sublease Premises
the amounts pursuant to the following schedule:

 

 

 

 

Months During Term

Monthly Base Rent Per Rentable Square foot

Monthly Installment of Base Rent

01

$0.00

$0.00

02 – 12

$3.25

$113,441.25

13 – 24

$3.35

$116,931.75

25 – 36

$3.45

$120,422.25

37

$3.55

$123,912.75

 

 

 

 

There shall be no adjustment in the Base Rent or other amounts set forth in this
Sublease which are determined based upon the rentable square footage of the
Sublease Premises.



 

 

--------------------------------------------------------------------------------

 

 

 

4.1 Each monthly installment of Base Rent shall be payable in advance on the
first day of each calendar month during the Term, except that the second full
month’s installment of Base Rent shall be paid within three (3) business days
after Subtenant’s receipt of notice of Master Landlord’s consent to this
Sublease. If the Term commences or ends on a day other than the first day of a
calendar month, then the rent for the month in which this Sublease commences or
ends shall be prorated (and paid at the beginning of each such month) in the
proportion that the number of days this Sublease is in effect during such month
bears to the total number of days in such month, and such partial month’s
installment shall be paid no later than the commencement of the subject month.
In addition to the Base Rent, Subtenant agrees to pay as additional rent the
amount of Additional Rent (as defined below) and other charges required to be
paid by this Sublease.  All rent (which shall include Base Rent, Additional Rent
and other charges required to be paid by this Sublease) shall be paid to
Sublandlord, without prior demand and without any deduction, offset,
counterclaim or abatement, except as otherwise specifically provided in this
Sublease, in lawful money of the United States of America, to Accounts Payable
at Vendavo at 3001 Brighton Blvd., Suite 2898, Denver, Colorado, 80216 or to
such other person or at such other place as Sublandlord may from time to time
designate in writing to Subtenant.  Subtenant’s covenant to pay rent shall be
independent of every other covenant in this Sublease.

4.2 If Subtenant fails to pay Base Rent, Additional Rent or any other charges
when the same are due hereunder, the unpaid amount will bear interest from the
due date until the date of actual payment at the annual rate of interest equal
to three percent (3%) over the prime rate of interest charged by Wells Fargo
Bank, N.A., from time to time, which interest shall be calculated, compounded
and payable monthly (provided that in no event shall the interest rate payable
by Subtenant exceed the maximum interest rate permitted by California law).  If
Subtenant fails to pay any installment of Base Rent, Additional Rent or other
charges within three (3) business days after the same are due, or fails to make
any other payment for which Subtenant is obligated under this Sublease, then
Subtenant shall pay to Sublandlord a late charge equal to ten percent (10%) of
the amount so payable.  Subtenant acknowledges that late payments will cause
Sublandlord to incur costs not contemplated by this Sublease, the exact amount
of which costs are extremely difficult and impracticable to calculate. The
parties agree that the late charge described above represents a fair and
reasonable estimate of the extra costs incurred by Sublandlord as a result of
such late payment.

4.3 No payment by Subtenant or receipt and acceptance by Sublandlord of a lesser
amount than the Base Rent or Additional Rent shall be deemed to be other than
part payment of the full amount then due and payable; nor shall any endorsement
or statement on any check or any letter accompanying any check, payment of Rent
or other payment, be deemed an accord and satisfaction; and Sublandlord may
accept, but is not obligated to accept, such part payment without prejudice to
Sublandlord’s right to recover the balance due and payable or to pursue any
other remedy provided in this Sublease or by law.  If Sublandlord shall at any
time or times accept Rent after it becomes due and payable, such acceptance
shall not excuse a subsequent delay or constitute a waiver of Sublandlord’s
rights hereunder (except with respect to the Rent so accepted).



 

 

--------------------------------------------------------------------------------

 

 

5. ADDITIONAL RENT.

In addition to the Base Rent, commencing on the Rent Commencement Date and
thereafter throughout the Term of the Sublease, Subtenant shall pay Subtenant's
Proportionate Share (defined below) of Additional Rent which Sublandlord is
obligated to pay to Master Landlord under the Master Lease (“Operating
Expenses”) with respect to the Term, including, but not limited to, Master
Landlord’s monthly management fee equal to three percent (3%) of Sublandlord’s
“Base Monthly Rent” under the Master Lease, property taxes, insurance premiums
and maintenance costs. All Operating Expenses and other sums payable by
Subtenant hereunder shall be deemed to be Additional Rent.  Notwithstanding the
foregoing, Subtenant shall not be obligated to pay for those sums which (x)
result from a default by Sublandlord under the Master Lease, except to the
extent caused by the acts or omissions of Subtenant or (y) are not related in
whole or in part to the Sublease Premises.  Subtenant’s “Proportionate Share”
shall be one hundred percent (100%) as Subtenant is subleasing the entire
premises leased by Sublandlord under the Master Lease.  Said sums (including any
estimates of such sums) shall be paid to Sublandlord at the times required
pursuant to the terms and conditions of the Master Lease. The estimated
Operating Expenses for the calendar year 2016 is $14,660.10 per month.  Subject
to and without limiting the exclusions set forth above in this Section 5,
Subtenant shall also be responsible to pay for any additional charges and
expenses imposed by Master Landlord pursuant to the terms of the Master Lease
and related specifically to Subtenant’s use and occupancy of the Sublease
Premises during the Term. All sums payable pursuant to this section shall be
considered Additional Rent payable under this Sublease and Sublandlord shall
have all rights and remedies available hereunder for the failure to pay such
Additional Rent.

 

6. SECURITY DEPOSIT.

Upon execution of this Sublease, Subtenant shall deposit with Sublandlord the
sum of
One Hundred Twenty-Three Thousand Nine Hundred Twelve and 75/100 Dollars
($123,912.75) in cash as security for Subtenant’s full, timely and faithful
performance of all of Subtenant’s obligations under this Sublease (the “Security
Deposit”).  If Subtenant fails to pay rent or other charges when due under this
Sublease, or fails to perform any of its other obligations hereunder, and does
not cure such failure within the applicable notice and cure periods for a
default by Subtenant under this Sublease, Sublandlord may use or apply all or
any portion of the Security Deposit for the payment of any rent or other amount
then due hereunder and unpaid, for the payment of any other sum for which
Sublandlord may become obligated by reason of Subtenant’s default or breach, or
for loss or damage sustained by Sublandlord as a result of Subtenant’s default
or breach.  If Sublandlord so uses any portion of the Security Deposit,
Subtenant shall, within five (5) business days after written demand by
Sublandlord, restore the Security Deposit to the full amount originally
deposited, and Subtenant’s failure to do so shall constitute a default under
this Sublease.  Sublandlord shall not be required to keep the Security Deposit
separate from its general accounts, and shall have no obligation or liability
for payment of interest on the Security Deposit.  In the event Sublandlord
assigns its interest in this Sublease, Sublandlord shall deliver to its assignee
so much of the Security Deposit as is then held by Sublandlord.  Within sixty
(60) days after the Expiration Date, the Security Deposit, less any amount  that
has been or can be applied

 

 

--------------------------------------------------------------------------------

 

 

by Sublandlord as a result of any uncured default by Subtenant under this
Sublease, shall be returned to Subtenant or to the last assignee, if any, of
Subtenant’s interest hereunder; provided, however, that Sublandlord may withhold
from such amount a sum equal to Sublandlord’s reasonable estimate of Subtenant’s
share of any unbilled amount of Additional Rent, and shall refund to Subtenant
any excess withheld promptly following Master Landlord’s reconciliation of such
Additional Rent under the Master Lease, which obligations shall survive the
expiration or earlier termination of this Sublease. Subtenant waives the
provisions of California Civil Code section 1950.7, and all other provisions of
law now in force or that become in force after the date of execution of this
Sublease to the extent they provide that Sublandlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damage caused by Subtenant, or to clean the Sublease
Premises.  Sublandlord and Subtenant agree that Sublandlord may, in addition,
claim those sums reasonably necessary to compensate Sublandlord for any other
foreseeable or unforeseeable loss or damage caused by the act or omission of
Subtenant or Subtenant’s officers, agents, employees, independent contractors,
or invitees.

 

7. INCORPORATION OF MASTER LEASE BY REFERENCE; ASSUMPTION.

7.1 Subtenant acknowledges that it has read the Master Lease and is fully
familiar with all terms and conditions of the Master Lease.  Except as otherwise
provided in this Sublease, all of the Articles, Sections and Exhibits of the
Master Lease are incorporated into this Sublease as if fully set forth in this
Sublease except that: (i) Sections 3, 4, 5, 6, 7 (first two sentences only), 23,
36, 37, 38, and 39 of the Original Lease, and Sections 2, 3, 4, 6 and 10 of the
First Amendment are deleted in their entirety from the Master Lease as
incorporated into the Sublease, (ii) the representations and warranties in
Section 40 of the Original Lease (and any other representations and warranties
made by Master Landlord set forth in the Master Lease) are made solely by Master
Landlord and not by Sublandlord and (iii) any rights of Sublandlord to extend,
expand or contract the Master Lease shall not apply to or benefit Subtenant in
any manner whatsoever.

7.2 With respect to the Master Lease provisions incorporated into this Sublease
pursuant to Section 7.1 above, the term “Lessor” as used in the Master Lease
shall refer to “Sublandlord” hereunder, the term “Lessee” as used in the Master
Lease shall refer to “Subtenant” hereunder, the term “Lease” as used in the
Master Lease shall refer to this Sublease and the term “Premises” as used in the
Master Lease shall refer to the Sublease Premises described herein, except that
all references to “Lessor” shall mean Master Landlord only in Sections 10, 11.3,
25, 27, 28, 29 (with the exception of the last sentence only), and 40 of the
Original Lease; and all references to “Lessor” shall mean to include both Master
Landlord and Sublandlord in Sections 11.1, 11.2, 11.4, 12, 14, 15, 16, 17, 22,
24, 29 (last sentence only), 30, 31, 35.5, 35.6, and 35.7 of the Original Lease
(except that exceptions to waiver and indemnification as to Master Landlord and
Sublandlord in Sections 11.5 and 15 of the Original Lease shall apply solely to
their own, and each of their agents’, employees’ and contractors’, respective
negligence or willful misconduct).  Notwithstanding anything to the contrary
contained in this Sublease, but subject to and without limiting Sublandlord’s
obligations under Section 7.5 below, Sublandlord shall not be required to (i)
provide any of the insurance, services or construction to the Sublease Premises
that Master

 

 

--------------------------------------------------------------------------------

 

 

Landlord may have agreed to provide pursuant to the Master Lease (or as required
by law), (ii) provide any utilities (including electricity) to the Sublease
Premises that Master Landlord may have agreed to furnish pursuant to the Master
Lease (or as required by law), (iii) make any of the repairs that Master
Landlord may have agreed to make pursuant to the Master Lease (or as required by
law), (iv) take any other action relating to the operation, maintenance, repair,
restoration, rebuilding, alteration or servicing of the Master Premises that
Master Landlord may have agreed to provide, furnish, make, comply with, or take,
or cause to be provided, furnished, made complied with or taken under the Master
Lease, (v) provide any security for the Building or the Premises or (vi) provide
Subtenant with any abatement, rebate, credit, allowance or other concession
required of Master Landlord pursuant to the Master Lease.  Provided that
Sublandlord has performed its Remaining Obligations (as defined below) under
this Sublease, Subtenant shall not make any claim against Sublandlord for any
damage which may arise by reason of (a) the failure of Master Landlord to keep,
observe or perform any of its obligations under the Master Lease or (b) the acts
or omissions of Master Landlord or its agents, contractors, employees, invitees
or licensees.

7.3 If Sublandlord shall actually receive under the Master Lease an abatement of
Rent as to the Sublease Premises (for a period after the Rent Commencement
Date), then Subtenant shall be entitled to receive from Sublandlord a
proportionate share of abated Rent under this Sublease, which share shall be
calculated in the same manner the abated rent was calculated under the Master
Lease (e.g., if Sublandlord is entitled to receive an abatement of 50% of the
rent payable under the Master Lease for a period of the Term, then Subtenant
shall be entitled to receive an abatement of 50% of the Rent payable under this
Sublease for such period). 

 If any provisions of this Sublease expressly conflict with any portion of the
Master Lease as incorporated herein, the terms of this Sublease shall govern.
Subtenant shall perform for the benefit of Sublandlord and Master Landlord all
of Tenant’s obligations under the Master Lease provisions applicable with
respect to the Term to the extent they are incorporated herein. Subtenant’s
obligations shall not include (and Sublandlord’s obligations under this Sublease
shall include) the obligations of Sublandlord under the Master Lease that
Subtenant has not expressly agreed to perform under this Sublease or that are
otherwise inconsistent with any other terms or conditions of this Sublease
(collectively referred to herein as “Sublandlord’s Remaining Obligations”).

 

 Subtenant shall be entitled to receive all, if any, of the work, services,
repairs, repainting, restoration, the provision of utilities, elevator or HVAC
services, or the performance of any other obligations required of Master
Landlord under the Master Lease with respect to the Sublease Premises or the
common areas of the Building (except to the extent any such obligations were not
incorporated by reference above); provided, however, Sublandlord's sole
obligation with respect thereto shall be to request the same, as requested in
writing by Subtenant and at Subtenant’s sole cost and expense and to use
reasonable commercial efforts to cause Master Landlord to perform and observe
such obligations, but otherwise, Sublandlord shall have no liability if despite
Sublandlord’s reasonable commercial efforts,  Master Landlord fails or refuses
to observe or perform Master Landlord’s obligations under the Master Lease, nor
shall the obligations of Subtenant hereunder be excused or abated in any manner
by reason thereof, except as expressly

 

 

--------------------------------------------------------------------------------

 

 

provided in this Sublease.  If Sublandlord commences legal, arbitration or audit
or other proceedings against the Master Landlord to enforce, or otherwise
enforces, Sublandlord’s rights or Master Landlord’s obligations under the Master
Lease which are applicable to Subtenant and the Sublease Premises with respect
to the Term, Subtenant shall be responsible for reimbursing Sublandlord for all
reasonable, out-of-pocket costs of such proceedings, including, without
limitation, all reasonable, out-of-pocket attorneys’ fees incurred by
Sublandlord at one hundred (100%) percent thereof, such reimbursement to be made
by Subtenant to Sublandlord within twenty (20) days after invoice therefor.

 

 Subtenant shall cooperate with Sublandlord as may be required to obtain from
Master Landlord any such work, services, repairs, repainting, restoration, the
provision of utilities, elevator or HVAC services, or the performance of any of
Master Landlord’s other obligations under the Master Lease, provided that if and
to the extent allowed under the Master Lease (including any separate agreement
among the Master Landlord, Sublandlord and Subtenant in connection with Master
Landlord’s consent of this Sublease) in day-to-day issues, Subtenant shall
contact Master Landlord first to obtain the desired service or item and shall
only contact Sublandlord if Master Landlord fails to perform. This Sublease
shall at all times during the Term remain subject and subordinate to the Master
Lease (and to all matters to which the Master Lease is subject and subordinate)
and to all modifications and amendments to the Master Lease.  Notwithstanding
the foregoing or anything to the contrary contained in this Sublease, (i) so
long as Subtenant is not in default hereunder beyond any applicable notice
and/or cure period, Sublandlord shall not enter into any modification or
amendment to the Master Lease which will prevent or materially adversely affect
the use by Subtenant of the Sublease Premises in accordance with the terms of
this Sublease, shorten or lengthen the Term, or increase the obligations of
Subtenant or decrease its rights under the Sublease or otherwise materially
adversely affect this Sublease, and (ii) Sublandlord shall not voluntarily
terminate the Master Lease during the Term of this Sublease for any reason
without Subtenant’s prior written approval.

 

 

 

8. MASTER LEASE.

At any time and on reasonable prior notice to Subtenant, Sublandlord can elect
(if and to the extent allowed under the Master Lease) to require Subtenant to
perform Subtenant’s obligations under this Sublease directly to Master Landlord,
in which event Subtenant shall send to Sublandlord from time to time copies of
all notices and other communications that Subtenant shall send to and receive
from Master Landlord.  Subtenant shall not do or permit to be done anything
which would constitute a violation or breach of any of the terms, conditions or
provisions of the Master Lease or which would cause the Master Lease to be
terminated or forfeited by virtue of any rights of termination or forfeiture
reserved by or vested in Master Landlord. If the Master Lease terminates, this
Sublease shall terminate and the parties shall be relieved from all liabilities
and obligations under this Sublease; except that if this Sublease terminates as
a result of a default of one of the parties under this Sublease or the Master
Lease, the defaulting party shall be liable to the non-defaulting party for all
damage suffered by the non-defaulting party as a result of the

 

 

--------------------------------------------------------------------------------

 

 

termination; provided, however, that in no event shall either party be liable
for special, consequential or punitive damages.

 

9. ACCEPTANCE OF SUBLEASE PREMISES “AS IS”.

Except as otherwise set forth in this Section 9, the Sublease Premises shall be
delivered to Subtenant in “AS IS” condition and without any representations and
warranties with respect thereto by Sublandlord, its agents, officers, directors,
employees, consultants or attorneys that are not expressly stated in this
Sublease.  Subtenant acknowledges and agrees that Sublandlord and its agents,
officers, directors, employees, consultants and attorneys have made no
representations, warranties or promises of any nature whatsoever with respect to
the Building, the Sublease Premises or any improvements located therein.  The
taking of possession of any portion of the Sublease Premises by Subtenant shall
be conclusive evidence that Subtenant accepts the same “AS IS” and that the
Sublease Premises, and the Building are suited for the use intended by Subtenant
and are in good and satisfactory condition at the time such possession was
taken.  Notwithstanding the foregoing, Sublandlord shall (a) professionally
clean the Sublease Premises, (b) deliver the Sublease Premises to Subtenant with
all building systems in good condition and repair, (c) replace any and all
broken, stained or damaged ceiling tiles in the Sublease Premises, (d) deliver
all lighting fixtures, ballasts and bulbs in proper working order and condition
of repair, (e) patch and paint all interior walls as may be necessary in general
accordance with Sublandlord’s surrender provisions contained in the Master
Lease, and (f) remove Sublandlord’s Building signage in accordance with Section
16 of the Original Lease. Further, if Sublandlord fails to deliver the Sublease
Premises in the foregoing condition, then Sublandlord shall make all necessary
repairs and corrections promptly upon its receipt of written notice thereof from
Subtenant.  Subtenant represents and warrants to Sublandlord that (i) its sole
intended use of the Sublease Premises is for general office, research and
development use and (ii) prior to executing this Sublease it has made such
investigations as it deems appropriate with respect to the suitability of the
Sublease Premises for its intended use and has determined that the Sublease
Premises are suitable for such intended use.  Sublandlord shall have no
obligation whatsoever to construct any Subtenant Improvements or other
improvements for Subtenant or to repair or refurbish the Sublease Premises,
except as set forth above in this Section 9.  All alterations to the Sublease
Premises made by or for Subtenant shall be at Subtenant’s sole cost and expense
and made in accordance with the provisions of this Sublease and the Master
Lease.

 

 

10. USE; SIGNAGE; FURNITURE

10.1 Use.  Subtenant agrees that the Sublease Premises shall be used by
Subtenant (and its permitted assignees and subtenants) solely for general
office, research & development and other legal related uses and for no other
use, business or purpose whatsoever, without the prior written consent of
Sublandlord and Master Landlord.

10.2 Signage.  Subject to Master Landlord’s and Sublandlord’s consent to and
approval of Subtenant’s signage at the Building, Subtenant shall have all of the
signage rights and obligations that Sublandlord has under Section 16 of the
Master Lease and shall

 

 

--------------------------------------------------------------------------------

 

 

have the right, at its sole cost and expense, to install its own Building
standard signage in accordance with Section 16 of the Original
Lease.  Sublandlord’s approval of Subtenant’s signage shall not be unreasonably
withheld, conditioned or delayed.

10.3 Furniture. Subtenant shall have the right to use any and all of the
existing and available free standing lobby, office, conference room furniture
and cubicle work stations, fixtures and equipment currently located within the
Sublease Premises (“FF&E”) (which shall not include all of the items located in
the two (2) storage areas in the Sublease Premises as of the Commencement Date),
at no additional cost to Subtenant during the Term.  The list of FF&E shall be
decided by Subtenant and agreed to by Sublandlord at least ninety (90) days
prior to the Commencement Date and confirmed in writing by Subtenant and
Sublandlord.  Notwithstanding the foregoing to the contrary; however, the
servers and storage/network devices owned by Sublandlord are excluded from FF&E
and shall be removed by Sublandlord prior to the delivery of exclusive
possession of the Sublease Premises to Subtenant.  Ownership of the FF&E shall
automatically transfer to Subtenant upon the Commencement Date for the sum of
one dollar ($1.00) and Subtenant shall remove such FF&E prior to the expiration
of the Term.  Sublandlord and Subtenant shall execute a commercially reasonable
bill of sale to memorialize such transfer of ownership.

11. COMPLIANCE WITH LAWS AND REGULATIONS; PROHIBITED ACTIONS.

11.1 Subtenant, at its sole cost and expense, shall promptly comply with all
local, state or federal laws, statutes, ordinances and governmental rules,
regulations or requirements now in force or which may hereinafter be in force,
including, without limitation, the Americans with Disabilities Act, 42 U.S.C. §
12 101 et seq. and any governmental regulations relating thereto, including,
without limitation any required alterations for purposes of “public
accommodations” under such statute, Title 24 of the California Administrative
Code and similar federal, state and local laws and regulations (collectively,
the “ADA”).  Subtenant shall not use or permit the Sublease Premises to be used
in any manner nor do any act which would increase the existing rate of insurance
on the Building or Master Premises or cause the cancellation of any insurance
policy covering the Building or the Master Premises, nor shall Subtenant permit
to be kept, used or sold, in or about the Sublease Premises or the Building, any
article which may be prohibited by the standard form of fire insurance
policy.  Subtenant shall not during the Term (i) commit or allow to be committed
any waste upon the Sublease Premises, or any public or private nuisance in or
around the Building or the Sublease Premises, (ii) allow any sale by auction
upon the Sublease Premises, (iii) place any loads upon the floor, walls, or
ceiling of the Sublease Premises which endangers the Building, (iv) use any
apparatus, machinery or device in or about the Sublease Premises which will
cause any substantial noise or vibration or in any manner damage the Building,
or (v) place any harmful liquids in the drainage system of the Building or in
the soils surrounding the Building. 

11.2 Subtenant shall not generate, use, manufacture, keep, store, refine,
release, discharge, introduce or dispose of any substance or material that is
described as a toxic or hazardous substance, waste or material or a pollutant or
contaminant by any federal, state or local law, ordinance, rule or regulation
now or hereafter in force, as amended from time to time, in any way relating to
or regulating human health or safety or industrial hygiene or

 

 

--------------------------------------------------------------------------------

 

 

environmental conditions or pollution or contamination (including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§ 9601, et seq., the Solid Waste Disposal Act , 42 U.S.C. §§ 6901, et
seq., the Toxic Substances Control Act, 15 U.S.C. §§ 2601, et seq., the Clean
Water Act, and 33 U.S.C. §§ 1251, et seq., the Hazardous Substance Account Act,
California Health and Safety Code Secs. 25300 et seq., the Hazardous Waste
Control Act, California Health and Safety Code Secs. 25100 et seq., and the
Porter-cologne Water Quality Control Act, California Water Code Secs. 13000, et
seq. all as amended) including, without limitation, PCBs, oil and petroleum
products, asbestos and asbestos-containing materials and radioactive materials
(collectively, "Hazardous Substances"), on, under or near the Sublease Premises
or the Building, except that Subtenant may use Hazardous Substances on the
Sublease Premises that are incidental to general office use (such as photocopier
toner) provided such use is in compliance with laws and prudent business
practices. Subtenant shall not cause or permit any waste material or refuse to
be dumped upon or remain upon any part of the Building outside the Sublease
Premises except in any designated trash receptacle areas, nor shall Subtenant
cause or allow any materials, supplies, equipment, finished products or
semi-finished products or articles of any nature to be stored upon or remain
upon the Building outside the Sublease Premises. Subtenant agrees to indemnify
Master Landlord and Sublandlord against and hold Master Landlord and Sublandlord
harmless from any and all loss, cost, liability, claim, damage, and expense
including, without limitation, reasonable attorneys' fees and disbursements,
incurred in connection with or arising from the generation, use, manufacture,
storage, introduction, disposal or release of any Hazardous Substances in
violation of any applicable laws by Subtenant or any person claiming through or
under Subtenant or any contractor, agent, employee, visitor, sub-tenant, assign
or licensee of Subtenant, on or about the Building throughout the Term.

12. ASSIGNMENT AND SUB-SUBLETTING.

Subject to Subtenant obtaining the consent of Master Landlord and Sublandlord,
which consent shall not be unreasonably withheld, conditioned or delayed on the
part of Sublandlord, Subtenant shall have the right to assign this Sublease or
to sub-sublease the Sublease Premises in accordance with the provisions of
Section 26 of the Original Lease and this Section 12.  Without limiting the
reasons upon which Sublandlord could reasonably withhold its consent,
Sublandlord may reasonably withhold its consent if (i) the proposed use of the
Sublease Premises is not a use permitted under the Master Lease or this
Sublease, or (ii) sub-subtenant or assignee does not have sufficient
creditworthiness to satisfy its obligations under the proposed sub-sublease or
assignment, as applicable, or has an unsavory business reputation.  Such
assignment or sub-sublease shall be subject to all of the terms and conditions
of the Master Lease and this Sublease, and Subtenant shall remain primarily
liable under this Sublease notwithstanding any sub-sublease.  In connection with
any assignment or subletting, Sublandlord and Master Landlord shall have the
right to review and approve the current financial statements of Subtenant and
any proposed assignee or sub-subtenant, with Sublandlord only being subject to
any commercially reasonable confidentiality restrictions imposed on the review
of such information by the proposed assignee or sub-subtenant.  Fifty Percent
(50%) of any profit realized by Subtenant as a result of such assignment or
sub-subleasing (after first deducting Subtenant’s reasonable costs associated
therewith, including only brokerage fees and commissions, reasonable

 

 

--------------------------------------------------------------------------------

 

 

attorneys’ fees and the cost of remodeling or otherwise improving or altering
the Sublease Premises for said sublessee), shall be paid to Sublandlord after
appropriate sharing, if any, with the Master Landlord.

 

13. DEFAULTS AND REMEDIES.

Upon any default by Subtenant under this Sublease beyond the applicable notice
and cure period applicable to such default under this Sublease, Sublandlord
shall have all rights and remedies available at law or in equity, including,
without limitation, all of the rights and remedies described in the Master
Lease, including, without limitation, Section 19 of the Original Lease. Without
limiting the generality of the foregoing, Sublandlord shall have the rights and
remedies provided by California Civil Code Section 1951.2, including but not
limited to the right to terminate Subtenant's right to possession of the
Sublease Premises and to recover the worth at the time of award of the amount by
which the unpaid Base Rent, Additional Rent and other charges for the balance of
the Term after the time of award exceed the amount of rental loss for the same
period that Subtenant proves could be reasonably avoided, as computed pursuant
to subsection (b) of California Civil Code 1951.2; and the rights and remedies
provided by California Civil Code Section 1951.4, that allows Sublandlord to
continue this Sublease in effect and to enforce all of its rights and remedies
under this Sublease, including, without limitation, the right to recover Annual
Base Rent, additional rent and other charges as they become due, for so long as
Sublandlord does not terminate Subtenant's right to possession.

 

13.1 Any holdover by Subtenant of any portion of the Sublease Premises beyond
the Expiration Date or earlier termination of this Sublease, shall result in the
payment of Base Rent equal to the greater of (1) one hundred fifty percent
(150%) of the then monthly installment of Base Rent in effect just prior to
expiration or termination or (2) the holdover rental amount payable by
Sublandlord under the Master Lease, plus one hundred percent (100%) of
Additional Rent and any other sums payable by Sublandlord pursuant to Section 31
of the Original Lease or otherwise.  Notwithstanding the foregoing, Subtenant
shall have no right to holdover any portion of the Sublease Premises without the
consent of Sublandlord, and in addition to all other rights and remedies
Sublandlord may have if Subtenant fails to surrender the Premises upon the
termination or expiration of this Sublease, Subtenant shall indemnify, defend
and hold Sublandlord harmless from all claims, liabilities, judgments, costs,
demands, penalties,  expenses, and damages of any kind whatsoever, including,
without limitation, attorneys’ fees, consultants’ fees and costs and court costs
(“Claims”) resulting from such failure, including, without limitation, any
Claims by any third parties based on such failure to surrender and any lost
profits to Sublandlord resulting therefrom.

13.2 In the event of a non-monetary default by Subtenant under the Sublease,
Subtenant shall have the same notice and cure rights provided for in the Master
Lease as Sublandlord would have for a similar default under the Master Lease,
except that Subtenant’s time to cure shall not exceed Seventy-Five Percent (75%)
of the corresponding time under the Master Lease.



 

 

--------------------------------------------------------------------------------

 

 

13.3 Sublandlord shall promptly notify Subtenant in writing of any default by
either Sublandlord or Master Landlord under the terms and conditions of the
Master Lease that affects Subtenant’s rights under this Sublease.

14. ALTERATIONS. 

Subtenant shall not make any alterations, additions or improvements
(collectively, “Alterations”) in or to the Sublease Premises or make changes to
locks on doors or add, disturb or in any way change any plumbing, mechanical,
electrical, HVAC, life safety or other Building systems without obtaining the
prior written consent of Sublandlord (which consent will not be unreasonably
withheld, conditioned or delayed) and Master Landlord in accordance with Section
9 of the Master Lease.  Any Alterations must be done in full compliance with the
provisions of Section 9 of the Original Lease and all other applicable
provisions of the Master Lease; provided, however, that in all instances
concerning Sublandlord’s approval of Subtenant’s Alterations, any  time period
in which Sublandlord shall have to grant or withhold its consent to such
Alterations shall be extended by ten (10) days beyond the corresponding time
period under the Master Lease (i.e., if Master Landlord has ten (10) days to
approve an Alteration, Sublandlord shall have twenty (20) days in which to
approve the same Alteration).  All Alterations shall be made at Subtenant’s sole
cost and expense and by contractors or mechanics reasonably approved by
Sublandlord and Master Landlord.  All work with respect to any Alterations shall
be performed in a good and workmanlike manner, shall be of a quality equal to or
exceeding any then existing construction standards for the Building and shall be
constructed in compliance with all plans reasonably approved by Sublandlord and
Master Landlord.  All Alterations shall be made strictly in accordance with all
laws, regulations and ordinances relating thereto, including all building codes
and regulations and the ADA.  In furtherance of the foregoing Subtenant, at
Subtenant’s sole cost and expense, shall make and complete any and all necessary
alterations or upgrades to the Sublease Premises arising or otherwise triggered
by reason of Subtenant’s Alterations in order to fully comply with the ADA and
any life safety requirements applicable to the Sublease Premises and the
Building.  Subtenant, at its sole cost and expense, shall obtain any and all
permits and consents of applicable governmental authorities (collectively
“Permits”) in connection with all Alterations.  Subtenant shall be liable to
Sublandlord and Master Landlord for the reasonable costs of any improvements to
the Building (whether or not on the Sublease Premises) which may be required as
a consequence of Subtenant’s Alterations.  With respect to any Subtenant
Alterations costing in excess of Three Hundred Thousand Dollars ($300,000.00),
Sublandlord may, in its reasonable discretion, require Subtenant, at Subtenant’s
cost, to obtain and deliver to Sublandlord a performance bond and a labor and
materials payment bond for the benefit of Sublandlord, issued by a corporate
surety licensed to do business in California and acceptable to Sublandlord, each
in the amount of One Hundred Twenty-Five Percent (125%) of the cost of the work
in a form reasonably satisfactory to Sublandlord.  Sublandlord hereby reserves
the right to require any contractor, subcontractor or materialman working in or
providing materials to the Sublease Premises to provide lien waivers and
commercially reasonable liability insurance covering the Alterations to the
Sublease Premises.  Subtenant shall give Master Landlord and Sublandlord ten
(10) days written notice prior to the commencement of any Alterations and shall
allow Master Landlord and Sublandlord to enter the Sublease Premises at
reasonable times upon not less than one (1) days prior verbal notice to post
appropriate notices to avoid liability to contractors or material suppliers for
payment for any Alterations.  All Alterations shall remain in and be surrendered
with the Sublease Premises as a part thereof at the termination of this
Sublease, without disturbance, molestation or injury, provided that each of
Master Landlord and/or Sublandlord may require any Alterations (including,
without limitation, all cabling and wiring) to be removed upon termination of
this Sublease if and only to the extent such removal may be required by

 

 

--------------------------------------------------------------------------------

 

 

Master Landlord under the terms of the Master Lease.  Subtenant shall request,
at the time it requests Sublandlord and Master Landlord consent to an
Alteration, whether Master Landlord and/or Sublandlord will require Subtenant to
remove such Alterations at the expiration of the Term or the earlier termination
of this Sublease.  In such event, all expenses to remove said Alterations and to
restore the Sublease Premises to the surrender condition required under the
Master Lease shall be paid by Subtenant.

 

15. INDEMNIFICATION.

Except to the extent caused by the negligence, willful misconduct, or violation
of any law (through no fault of Subtenant or any of Subtenant’s agents,
invitees, employees or contractors) by Sublandlord or any of Sublandlord’s
agents, employees, contractors or invitees, Subtenant shall indemnify, defend
and hold Sublandlord harmless from all Claims, including, without limitation,
any sums for which Sublandlord may be liable to Master Landlord under any
indemnity or hold harmless in the Master Lease (“Master Lease Indemnity”) and
reasonable attorneys' fees and costs to the extent arising from: (a) Subtenant's
use of the Sublease Premises or the conduct of its business or any activity,
work, or thing done, permitted or suffered by Subtenant in or about the Sublease
Premises, (b) any breach or default in the performance of any obligation to be
performed by Subtenant under the terms of this Sublease (or any consents
thereto) and (c) the negligence or willful misconduct of Subtenant or of its
directors, officers, agents, employees, licensees or invitees, provided that,
except for a Master Lease Indemnity, in no event shall Subtenant be liable for
consequential or punitive damages.  In case any action or proceeding shall be
brought against Sublandlord by reason of any such claim, Subtenant upon notice
from Sublandlord shall defend the same at Subtenant's expense by counsel
approved in writing by Sublandlord and Subtenant’s insurance carrier.  To the
fullest extent permitted by law, Subtenant, as a material part of the
consideration to Sublandlord, hereby assumes all risk of and waives all Claims
against Sublandlord with respect to damage to property or injury to persons in,
upon or about the Sublease Premises from any cause whatsoever except that which
is caused by the failure of Sublandlord to observe any of the terms and
conditions of this Sublease, provided that in no event shall Sublandlord be
liable for any special, consequential or punitive damages.  The provisions of
this Section 15 shall survive the Expiration Date or earlier termination of this
Sublease.

 

16. DAMAGE TO SUBTENANT'S PROPERTY.

Notwithstanding anything to the contrary in this Sublease, Master Landlord and
Sublandlord and its directors, officers and agents shall not be liable for (a)
any damage to any property of Subtenant entrusted to employees of the Building
or its property managers, (b) loss or damage to any property of Subtenant by
theft or otherwise, (c) any injury or damage to property resulting from fire,
explosion, falling plaster, steam, gas, electricity, water or rain which may
leak from any part of the Building or from the pipes, appliances or plumbing
work therein or from the roof, street or sub-surface or from any other place or
resulting from dampness or any other cause whatsoever, or (d) any damage or loss
to the business or occupation of Subtenant arising from the acts or neglect of
other tenants or occupants of, or invitees to, the Building.  Subtenant shall
give prompt notice to Sublandlord

 

 

--------------------------------------------------------------------------------

 

 

and Master Landlord in case of fire or accident in the Sublease Premises or in
the Building or of defects therein or in the fixtures or equipment of which
Subtenant becomes aware. 

17. SUBTENANT’S INSURANCE.

(a) Subtenant, at its sole cost and expense, shall maintain or cause to be
maintained from and after the Commencement Date and throughout the Term, the
commercial general liability and umbrella liability insurance (including
premises operation, bodily injury, automobile operation, personal injury, death,
products, and completed operations, broad form contractual liability and broad
form property damages), a policy or policies of All Risk or Special Form fire
and casualty insurance (including sprinkler leakage and water damage coverage)
insuring the full replacement cost of all existing improvements in the Sublease
Premises on the Commencement Date, all Alterations and all of Subtenant’s
moveable furniture, fixtures, equipment, trade fixtures and other personal
property in the Subleased Premises (collectively, “Tenant’s Insured Property”)
and worker’s compensation and employer’s liability insurance, all in the amounts
and otherwise satisfying the requirements of Section 11of the Original
Lease.  Sublandlord, Master Landlord, Master Landlord’s managing agent/property
manager and Master Landlord’s lenders (if any) shall be named as additional
insureds on Subtenant’s liability policies.  Prior to the time such insurance is
first required to be carried by Subtenant and thereafter at least thirty (30)
days prior to the expiration of any such policy, Subtenant shall deliver to
Sublandlord certificates evidencing all required insurance.

 

(b) Subtenant hereby waives on behalf of itself and on behalf of its insurers
any and all rights of recovery against Sublandlord, Master Landlord and the
officers, employees, agents and representatives of Sublandlord or Master
Landlord on account of loss or damage occasioned to Subtenant or its property or
the properties of others under its control caused by fire or any of the extended
coverage risks described hereunder to the extent that such loss or damage is
insured under any insurance policy in force at the time of such loss or damage
or required to be carried hereunder.  If necessary for its effectiveness,
Subtenant shall give notice to its insurance carrier of the foregoing waiver of
subrogation.  Sublandlord hereby waives on behalf of itself and on behalf of its
insurers any and all rights of recovery against Subtenant and its officers,
employees, agents and representatives on account of damage to the Sublandlord or
its property or the properties of others under its control caused by fire or any
of the extended coverage risks described herein to the extent that such loss or
damage is insured under any insurance policy in force at the time of such loss
or damage or required to be carried hereunder.

 

18. SERVICES.

Except to the extent expressly provided in this Sublease, Sublandlord shall not
be liable for, and Subtenant shall not be entitled to any abatement of rent by
reason of (a) the failure to furnish or delay in furnishing any of the services
when such failure is caused by accident, breakage, repairs, strikes, lockouts or
other labor disturbances or labor disputes of any character, or by any other
cause, similar or dissimilar, beyond the reasonable control of Sublandlord or
Master Landlord or by the making of any repairs or improvements to the Subleased
Premises or to the Building or (b) the limitation, curtailment, rationing or

 

 

--------------------------------------------------------------------------------

 

 

restrictions on use of water, electricity, gas or any other utility servicing
the Sublease Premises or the Building by any utility or governmental
agency.  Subtenant shall not connect any electrical equipment to the Building’s
electrical distribution system which may overload the electrical capacity of the
Building or the Subleased Premises. 

 

19. TIME.

Time is of the essence of this Sublease.

 

20. RIGHT TO PERFORM.

If Subtenant shall fail to pay any sum of money required to be paid by it
hereunder, or shall fail to perform any other act on its part to be performed
hereunder within the time frames required under this Sublease, and such failure
shall continue for five (5) days after notice thereof by Sublandlord,
Sublandlord may, but shall not be obligated so to do, and without waiving or
releasing Subtenant from any obligations of Subtenant, make any such payment or
perform any such other act on Subtenant’s part to be made or performed as
provided in this Sublease. Subtenant shall reimburse Sublandlord for all
reasonable costs incurred in connection with such payment or performance
immediately upon demand.

 

21. NON-WAIVER.

Neither the acceptance of rent (except to the extent of the rent so accepted)
nor any other act or omission of Sublandlord at any time or times after the
happening of any event authorizing the cancellation or forfeiture of this
Sublease shall operate as a waiver of any past or future violation, breach or
failure to keep or perform any covenant, agreement, term or condition hereof, or
deprive Sublandlord of its right to cancel or forfeit this Sublease, upon the
notice required by law, at any time that cause for cancellation or forfeiture
may exist, or be construed so as to at any future time prevent Sublandlord from
promptly exercising any other option, right or remedy that it may have under any
term or provision of this Sublease. A waiver by Subtenant or Sublandlord of a
particular breach or default under this Sublease shall not be deemed to be a
waiver of the same or any other subsequent breach or default.

 

22. NOTICES.

All notices under this Sublease shall be in writing as follows:

 

 

 

 

 

 

If to Sublandlord:

 

Vendavo, Inc.

 

 

Vendavo at 3001 Brighton Blvd., Suite 2898

 

 

Denver, Colorado 80216

 

 

Attn.: Legal

 

 

 

 

If to Master Landlord:

 

To the Notice Addresses and Addressees set forth

 

 

In Section 7 of the First Amendment

 

 

--------------------------------------------------------------------------------

 

 

If to Subtenant Prior to the Commencement Date:

 

MobileIron, Inc.

 

 

415 E. Middlefiled Road

 

 

Mountain View, CA 94043

 

 

Attention:  Facilities Director; Chief Financial Officer

 

 

 

If to Subtenant From and After the Commencement Date:

 

MobileIron, Inc.

 

 

At the Premises

 

 

Attention:  Facilities Director; Chief Financial Officer

 

 

 

 

 

 



or such addresses as may hereafter be designated by either party in
writing.  Any such notices shall be either sent by certified mail, return
receipt requested, in which case notice shall be deemed delivered three (3)
business days after timely deposit, postage prepaid in the U.S. Mail; sent by a
nationally recognized overnight courier, in which case notice shall be deemed
delivered when actually delivered; or personally delivered, in which case notice
shall be deemed delivered upon receipt.

 

23. SURRENDER OF SUBLEASE PREMISES

The voluntary or other surrender of this Sublease by Subtenant, or a mutual
cancellation hereof, shall not work a merger, and shall, at the option of
Sublandlord, operate as an assignment to it of any subleases or subtenancies.

 

24. GENERAL PROVISIONS

24.1 Entire Agreement.  This Sublease and Exhibits A – C attached hereto
contains all of the agreements of the parties, and there are no verbal or other
agreements which modify or affect this Sublease.  This Sublease and Exhibits A –
C attached hereto supersedes any and all prior agreements made or executed by or
on behalf of the parties hereto regarding the Sublease Premises.

24.2 Terms and Headings.  The words “Sublandlord” and” Subtenant” include the
plural as well as the singular, and words used in any gender include all
genders.  The titles to sections of this Sublease are not a part of this
Sublease and shall have no effect upon the construction or interpretation of any
part hereof.

24.3 Successors and Assigns.  All of the covenants, agreements, terms and
conditions contained in this Sublease shall inure to and be binding upon
Sublandlord and Subtenant and their respective successors and assigns.

24.4 Brokers.  Sublandlord and Subtenant represent and warrant to each other
that each has dealt with the following brokers:  CBRE, Inc. (who represents
Sublandlord) and Savills Studley (who represents Subtenant) (collectively,
“Brokers”) and with no other

 

 

--------------------------------------------------------------------------------

 

 

agent, finder, or other such person with respect to this Sublease, and each
agrees to indemnify and hold the other harmless from any Claims asserted against
the other by any broker, agent, finder, or other such person not identified
above as the Brokers.  The commission to the Brokers shall be paid by
Sublandlord pursuant to separate agreement.

24.5 Liability of Sublandlord and Subtenant.  The obligations of Sublandlord and
Subtenant under this Sublease shall not constitute the personal obligation of
its officers, directors, trustees, partners, joint venturers, parents,
subsidiaries, affiliates, members, employees, owners, stockholders or other
principals or representatives of either business entity. 

24.6 Severability.  Any provision of this Sublease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and the remaining provisions hereof shall nevertheless remain
in full force and effect.

24.7 Examination of Sublease.  Submission of this instrument for examination or
signature by Subtenant does not constitute a reservation of or option to
sublease, and it is not effective as a sublease or otherwise unless and until
(a) the execution by and delivery to both Sublandlord and Subtenant, and (b) the
Master Landlord consents hereto as provided in Section 3 above.

24.8 Recording.  Neither Sublandlord nor Subtenant shall record this Sublease or
any memorandum hereof without the written consent of the other and any attempt
by Subtenant to do the same shall constitute an immediate and incurable default
by Subtenant under this Sublease. 

24.9 Survival of Obligations.  All provisions of this Sublease which require the
payment of money or the delivery of property after the termination of this
Sublease or require Subtenant to indemnify, defend or hold Sublandlord harmless
or require Sublandlord to indemnify, defend or hold Subtenant harmless shall
survive the expiration or earlier termination of this Sublease.

24.10 Appendices and Riders.  The following appendices and riders are attached
hereto and by this reference made a part of this Sublease:

EXHIBIT AMaster Lease

EXHIBIT BFloor Plan of Sublease Premises

EXHIBIT CConfirmation of Rent Commencement Date

 

24.11 Certified Access Specialist Disclosure.    For purposes of Section 1938 of
the California Civil Code, Sublandlord hereby discloses to Subtenant, and
Subtenant hereby acknowledges, that to Sublandlord’s actual knowledge, the
Sublease Premises have not undergone inspection by a CASp.  California Civil
Code Section 1938 states:

“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not

 

 

--------------------------------------------------------------------------------

 

 

prohibit the lessee or tenant from obtaining a CASp inspection of the subject
premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
premises.”

Notwithstanding anything to the contrary in this Sublease, Sublandlord and
Subtenant hereby agree that, during the Term of this Sublease, Subtenant shall
be responsible for (i) the payment of the fee for any CASp inspection that
Subtenant desires, and (ii) making, at Subtenant's sole cost, any repairs
necessary to correct violations of construction-related accessibility standards
within the Sublease Premises, whether such violations occurred before or occur
after the commencement of the Term of the Sublease, provided that (i) such
repairs shall be in accordance with the terms of the Sublease, and (ii) in no
event shall Subtenant be liable or responsible for any claims, demands or causes
of action brought by any third parties for CASp violations with respect to any
period of time prior to the Commencement Date.  Subtenant hereby agrees
that:  any CASp inspecting the Sublease Premises shall be selected by
Sublandlord; Subtenant shall promptly deliver to Sublandlord any CASp report
regarding the Sublease Premises obtained by Subtenant; and Subtenant shall keep
information contained in any CASp report regarding the Sublease Premises
confidential, except as may be necessary for Subtenant or its agents to complete
any repairs or correct violations with respect to the Sublease Premises that
Subtenant agrees to undertake.  Subtenant shall have no right to cancel or
terminate the Sublease due to violations of construction-related accessibility
standards within the Sublease Premises identified in a CASp report obtained
during the Term of the Sublease and Sublandlord shall have no obligation to
perform any alterations to the Sublease Premises necessary to correct such
violations.

24.12Quiet Enjoyment; Right to Cure.  Subtenant shall peacefully have, hold and
enjoy the Sublease Premises, subject to the terms and conditions of this
Sublease and the Master Lease, provided that Subtenant pays all Rent and
performs all of Subtenant's covenants and agreements contained therein.  In the
event, however, that Sublandlord defaults in the performance or observance of
any of Sublandlord's stated obligations under this Sublease, then Subtenant
shall give Sublandlord written notice specifying in what manner Sublandlord has
defaulted, and if such default shall not be cured by Sublandlord within ten (10)
days after receipt of written notice  (except that if such default cannot be
cured within said ten (10)-day period, this period shall be extended for an
additional reasonable time, provided that Sublandlord commences to cure such
default within such ten (10)-day period and proceeds diligently thereafter to
effect such cure as soon as reasonably possible), then in addition, Subtenant
shall be entitled, at Subtenant's option, to cure such default and promptly
collect from Sublandlord Subtenant's actual and reasonable expenses in so doing
(including, without limitation, actual and reasonable attorneys' fees and court
costs).  Subtenant shall not be required, however, to wait the entire cure
period described herein if earlier action is required to comply with the Master
Lease or with any applicable governmental law, regulation or order.



 

 

--------------------------------------------------------------------------------

 

 

24.14Sublandlord’s Representations.  Sublandlord represents and warrants to
Subtenant that: (i) the Master Lease is in full force and effect, and to
Sublandlord’s actual knowledge, without independent investigation or duty of
inquiry, there exists under the Master Lease no default or event of default by
either Master Landlord or Sublandlord, nor, to Sublandlord’s actual knowledge,
without independent investigation or duty of inquiry, has there occurred any
event which, with the giving of notice or the passage of time or both, could
constitute such a default or event of default; (ii) the copy of the Master Lease
attached hereto is a true, correct and complete copy thereof; and (iii) to
Sublandlord’s actual knowledge, without independent investigation or duty of
inquiry, there are no pending or threatened actions, suits or proceedings before
any court or administrative agency against Sublandlord that could, in the
aggregate, adversely affect the Sublease Premises or any part thereof, or the
ability of Sublandlord to perform its obligations under this Sublease or the
Master Lease.  As used in this Sublease, the phrase “to Sublandlord’s actual
knowledge” shall mean the actual, conscious knowledge of John Oosterhouse, Chief
Financial Officer, as of the date first written above, with no duty of
investigation or inquiry.

 



 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
date first above written.

 

 

SUBLANDLORD:

 

SUBTENANT:

Vendavo, Inc.,

 

MobileIron, Inc.,

a Delaware corporation

 

a Delaware corporation

 

 

 

By: /s/John Oosterhouse

 

By: /s/Shawn Ayers

Name: John Oosterhouse

 

Name: Shawn Ayers

Its: CFO

 

Its: VP and Worldwide Controller

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 








 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

 

MASTER LEASE

 



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

(Attached)





 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

FLOOR PLAN OF THE SUBLEASE PREMISES

 

 

Picture 1 [c09920170302ex1014d536a001.jpg]



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

(Attached)





 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

CONFIRMATION OF COMMENCEMENT DATE

 

This Confirmation is made as of ______________, 2017, between Vendavo, Inc., a
Delaware corporation (“Sublandlord”), and MobileIron, Inc., a Delaware
corporation (“Subtenant”).

 

Sublandlord and Subtenant have entered into that certain Sublease dated January
___, 2017, in which Sublandlord leased to Subtenant and Subtenant leased from
Sublandlord certain Sublease Premises located at 401 E. Middlefield Road,
Mountain View, California, as such Sublease Premises are more particularly
defined in the Sublease.

 

Pursuant to Section 2.1 of the Sublease, Sublandlord and Subtenant hereby
confirm the Commencement Date of the term of the Sublease as follows:

 

1.The Commencement Date of the term of the Sublease is __________________.

2.The Rent Commencement Date is _____________________.

3.Base Rent and Operating Expenses for the month of __________, 2017 are abated
pursuant to Section 4 of the Sublease.

 

 

Sublandlord:Vendavo, Inc., a Delaware corporation

 

By:

Name:

Its:

 

 

Subtenant:MobileIron, Inc.,

a Delaware corporation

 

By:

Name:

Its:

 





 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------